Citation Nr: 0816475	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-06 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
recurrent left shoulder dislocation.

2.  Entitlement to a rating in excess of 20 percent for 
paresthesia of the left upper extremity.

3.  Entitlement to a compensable rating for a residual left 
shoulder surgical scar.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who by his report served on active 
duty from August 1975 to February 1981.  It is significant to 
note that service records apparently previously of record are 
lost and have been determined by the RO to be unavailable, 
but that VA records dated in September 2003 indicate verified 
service from February 1978 to February 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Seattle, Washington, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The claims was 
subsequently transferred to the RO in Huntington, West 
Virginia.  In March 2008, the veteran testified at a personal 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  Recurrent left shoulder dislocation is manifested by 
limitation of left (minor) arm motion at no more than midway 
between the side and shoulder level, including as a result of 
pain and dysfunction.

3.  Paresthesia of the left upper extremity is manifested by 
no more than severe incomplete paralysis of the long thoracic 
nerve.

4.  A residual left shoulder surgical scar is manifested by a 
superficial scar with sensory dysfunction and numbness, 
without objective evidence of pain on demonstration.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
recurrent left shoulder dislocation have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 (2007).

2.  The criteria for a rating in excess of 20 percent for 
paresthesia of the left upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8619 (2007).

3.  The criteria for a compensable rating for a residual left 
shoulder surgical scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in July 2003, June 2006, and November 
2006.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Additional notice as to 
these matters was provided in the June and November 2006 
correspondence.  The Board further finds that through 
statements submitted in support of his appeal the veteran has 
demonstrated actual knowledge of all relevant VA laws and 
regulations concerning his increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The rating 
criteria were adequately reported in statements of the case 
and the veteran's service representatives have demonstrated 
full knowledge of the applicable law.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  

The Board also notes that the veteran's service medical 
records were apparently lost while within VA control and that 
the RO has determined that all efforts to recover them have 
been exhausted.  As the present issues on appeal involve 
assessment of the service-connected disabilities, the 
unfortunate loss of these records has only a nominal affect 
on the present appeal.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

Factual Background

VA records show that service medical records dated from July 
23, 1975, through January 8, 1981, revealed treatment for 
recurrent left shoulder dislocation in June 1977 with 
surgical correction in October 1978.  The veteran's original 
application for service connection was received by VA on July 
22, 2003.

A September 2003 VA examination report noted the veteran was 
right hand dominant and that service medical records 
documented recurring dislocation of the left shoulder in 
1978.  It was also noted that he stated the worst of his 
problems had been resolved by surgery during service, but 
that he continued to have recurring pain in the left 
shoulder.  He described sharp pain the left shoulder blade, 
throbbing and aching aggravated by weather changes, mild 
numbness in the front of the shoulder, and intermittent 
numbness and paresthesia of the upper extremity sometimes 
extending down to the fingers occurring two or three times 
per month lasting about 30 minutes.  The report noted he was 
unemployed for other reasons and that with flare-ups he lost 
an additional 50 percent of his already limited range of 
motion.  

Examination revealed a well-healed, curved, approximately 15 
centimeter (cm) by one centimeter (15 square cm) surgical 
scar.  There was numbness distal to the scar, but the scar 
itself was normal in color, freely moveable, and nontender.  
There was moderate tenderness in the glenohumeral space and 
bicipital groove and moderate spasm and tenderness to the 
left supraspinous and rhomboid muscles.  Pressing into the 
left supraclavicular space caused paresthesia down the left 
upper extremity to the hand.  The head of the humerus was 
felt subluxing a mild amount anteriorly with 90 degrees of 
passive abduction and was associated with moderate pain.  
Range of motion studies revealed abduction from 0 to 90 
degrees, actively, and to 130 degrees, passively, flexion 
from 0 to 95 degrees, actively, and to 160 degrees, 
passively, internal and external rotation from 0 to 85 
degrees, actively and passively.  With repetitive motion pain 
increased to moderate at all degrees of movement.  There was 
3/5 strength, easy fatigability, and slowness of movement, 
but no incoordination.  X-rays revealed left 
acromioclavicular osteoarthritis. 

The diagnoses included status post surgery for left shoulder 
recurring dislocation with residual symptoms as described 
accompanied by degenerative joint disease of the 
acromioclavicular joint.  A diagnosis of well-healed scar 
with numbness distal to the scar was noted to be at least as 
likely as not secondary to the surgery and the severing of a 
cutaneous nerve.  The examiner also stated that intermittent 
paresthesia of the left upper extremity was at least as 
likely as not secondary to a neurogenic thoracic outlet 
syndrome and secondary to the original injury and/or 
subsequent surgery.  It was noted the conclusions were based 
upon basic biomechanical principles.  

In his August 2004 notice of disagreement the veteran 
asserted that higher ratings were warranted because of the 
lack of strength of his arm and hand grip.  He stated he was 
unable to lift any weight without feelings of numbness and 
that he experienced a constant needle and pin sensation.  He 
noted his scar was not tender, but was numb.  In his 
substantive appeal he asserted that he should have ratings 
that incorporated the bone, tendons, and two muscle groups.  
He complained of severe chronic pain in the shoulder and a 
lack of muscle strength and grip in his left hand.  He stated 
the disorder disrupted his employment, limited his social 
activities, and caused problems with his sleep and family 
life.  He described problems lifting objects and asserted 
that his surgery involved the removal of muscle in the 
shoulder and back.  He also complained of chronic paresthesia 
of the left upper extremity into the little and ring fingers 
of the left hand.  He asserted the present rating did not 
adequately compensate his pain, numbness, and tingling in the 
hand.  He requested a higher rating for his scar because it 
was numb all the time.  

In statements associated with an unappealed claim for a total 
disability rating based upon individual unemployability the 
veteran claimed he was unable to secure gainful employment 
because of his service-connected adjustment disorder and his 
left shoulder and nerve disorders.  In May 2005, he stated he 
was on a medical leave of absence from his employment as a 
railroad machine operator and track inspector and that his 
adjustment disorder and shoulder problems made it difficult 
for him to continue working.  

In personal hearing testimony at the Seattle VARO in May 2006 
the veteran described his surgery during active service as 
having taken back muscles and wrapped them around his 
shoulder to limit motion.  He stated he had lived in pain 
since then and that he had experienced numbness in the scar 
area.  He reported that he had limited arm motion, but that 
the shoulder did not dislocate.  He asserted he was unable to 
work at his prior job because his body was breaking down.  He 
stated he had learned to live with his disability and that he 
took nonnarcotic pain medication daily.  He described 
problems sleeping because of problems with his arm and 
identified his back pain as in the area of the trapezius.  He 
reported numbness in the fourth and fifth fingers of the left 
hand that fluctuated in severity approximately once per week.  

On VA fee basis examination in July 2006 the veteran 
described his service injury as occurring during training in 
1975 while going through the monkey bars.  He complained of 
stiffness with weather changes, lack of endurance, limited 
motion, lack of mobility, and pain to the subscapular area of 
the back and axilla since 1978.  The pain was described as 
occurring once per week and lasting for three days each 
episode and was localized and characteristically burning and 
aching in nature.  His pain was estimated as nine on a ten 
point scale and was elicited by physical activity and stress.  
He stated pain also came spontaneously, but was relieved by 
rest and medication.  He complained of a funny sensation over 
the incision and in the fourth and fifth fingers of the left 
hand.  He stated the disorder did not cause incapacitation.  
The functional limitation was a history of limited range of 
motion.  

It was also noted that the veteran had experienced 
paresthesia in the left hand since 1978 with tingling, 
numbness, and abnormal sensation inferior to the left scapula 
and to the fourth and fifth fingers of the left hand.  The 
symptoms affected lifting his arm above his head and due to 
the nerve disorder he had experienced pain to the upper back 
and left hand for many years.  The pain was described as 
occurring once per week and lasting for three days each 
episode and was localized and characteristically burning and 
aching in nature.  His pain was estimated as nine on a ten 
point scale and was elicited by physical activity and stress.  
Pain was relieved by rest and medication.  The number of 
attacks within the past year was 50 and the ability to 
perform daily functions during flare-ups was worsened by pain 
on activity.  The functional impairment was described as 
decreased range of motion of the left arm.  

Physical examination revealed the veteran was right hand 
dominant.  There was an elevated 20 cm by 1 cm scar to the 
left anterior shoulder without evidence of tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture.  An 
examination of the left shoulder revealed mild guarding of 
movement on abduction.  Range of motion studies revealed 
flexion to 180 degrees, abduction to 170 degrees, external 
rotation to 90 degrees, and internal rotation to 80 degrees.  
The left joint function was not additionally limited by pain, 
fatigue, weakness, lack of endurance, or incoordination after 
repetitive use.

A neurologic examination revealed superficial sensory nerve 
involvement over the surgical incision with findings of 
neuralgia.  There was a sensory dysfunction with findings of 
numbness of the scar.  Motor and sensory functions of the 
left upper extremity were within normal limits.  Upper 
extremity reflexes revealed biceps and triceps jerks were 1+, 
bilaterally.  Left shoulder X-rays findings were within 
normal limits.  The diagnoses included old recurrent shoulder 
dislocation with some loss of range of motion and paresthesia 
possibly related to cervical arthritis with subjective 
factors of numbness but no objective findings.  The affect of 
the disorders on the veteran's usual occupation was found to 
be minimal with only a limited affect on his daily 
activities.  In a July 2006 addendum the examiner stated he 
did not believe the veteran's prior shoulder dislocation was 
causing the current paresthesia.  Subsequent VA treatment 
records note complaints of left shoulder pain without 
additional significant medical findings.

At his personal hearing in March 2008 the veteran reiterated 
his claims concerning his left shoulder disabilities and 
asserted higher ratings were warranted.  He complained of 
numbness, tingling, and loss of control upon demonstration 
raising his left arm to approximately 60 degrees from his 
side.  He described his left upper extremity paresthesia as 
from the shoulder blade down into the fingers.  He stated 
that he believed his symptoms had increased within the past 
one to two years, but he provided no additional specific 
information as to this matter.  He stated the shoulder had 
not dislocated in the past five years.  

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).  

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  A separate rating, however, must be based upon 
additional disability.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997) (assignment of zero-percent ratings is 
consistent with requirement that service connection may be 
granted only in cases of currently existing disability).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2007).

520
1
Arm, limitation of motion of:
Majo
r
Minor

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.41a, Diagnostic Code 5201 (2007)

520
2
Humerus, other impairment of:
Major
Minor

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20
38 C.F.R. § 4.41a, Diagnostic Code 5202 (2007)

5203
Clavicle or scapula, impairment of:
Major
Minor

  Dislocation of
20
20

Nonunion of:

  With loose movement
20
20

  Without loose movement
10
10

  Malunion of
10
10

Or rate on impairment of function of contiguous joint
38 C.F.R. § 4.41a, Diagnostic Code 5203 (2007)

  
38 C.F.R. § 4.71, Plate I (2007).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).

The Court has also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

851
3
Paralysis of:  (All Radicular Groups)
Majo
r
Mino
r

Complete
90
80

Incomplete:

  Severe
70
60

  Moderate 
40
30

  Mild
20
20
861
3
Neuritis
871
3
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Codes 8513, 8613, 8713 (2007).
8519
Paralysis of: (Long Thoracic Nerve)
Major
Minor

Complete; inability to raise arm above 
shoulder level, winged scapula deformity
30
20

Incomplete:

  Severe
20
20

  Moderate
10
10

  Mild
0
0

Note: Not to be combined with lost motion above 
shoulder level.
8619
Neuritis
8719
Neuralgia
Note: Combined nerve injuries should be rated by reference to 
the major involvement, or if sufficient in extent, consider 
radicular group ratings.
38 C.F.R. § 4.124a, Diagnostic Codes 8519, 8619, 8719 (2007).

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  38 C.F.R. 
§ 4.124a (2007).

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (2007).

Based upon the evidence of record, the Board finds the 
veteran's service-connected recurrent left shoulder 
dislocation is manifested by limitation of left (minor) arm 
motion at no more than midway between the side and shoulder 
level, including as a result of pain and dysfunction.  While 
the September 2003 VA examination report noted X-ray findings 
of acromioclavicular osteoarthritis, there is no probative 
evidence left arm motion limited to 25 degrees from the side, 
flail shoulder, false flail joint, recurrent dislocation at 
the scapulohumeral joint, malunion of the humerus, nor 
dislocation , nonunion, or malunion of the clavicle or 
scapula.  Therefore, higher, "staged", or separate ratings 
for recurrent left shoulder dislocation are not warranted.

The Board also finds that the veteran's service-connected 
paresthesia of the left upper extremity is manifested by no 
more than severe incomplete paralysis of the long thoracic 
nerve.  VA has defined the thoracic outlet as an area behind 
each clavicle where an artery, a vein, and nerves cross over 
the first rib and noted that upper extremity symptoms, known 
as the thoracic outlet syndrome, can develop on one or both 
sides when the nerves or blood vessels in this area are 
compressed by any of several causes, including an abnormal 
position or shape of the clavicle after an injury.  The 
symptoms may include pain, numbness, tingling, weakness, and 
aching of an arm or hand, and there also may be swelling and 
enlarged veins.  68 Fed. Reg. 7012 (Feb. 11, 2003).  Although 
the RO rated the veteran's paresthesia of the left upper 
extremity under Diagnostic Code 8613, there is no competent 
evidence of any nerve injury other than as secondary to a 
thoracic outlet syndrome.  In fact, the most recent VA 
examination found motor and sensory functions in the left 
upper extremity were within normal limits.  Therefore, the 
Board finds the veteran's service-connected nerve injury is 
more appropriately rated under Diagnostic Code 8519.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

It is significant to note that a 20 percent rating is the 
maximum rating possible under Diagnostic Code 8519 for either 
complete or incomplete paralysis of the long thoracic nerve.  
The Board also notes that under Diagnostic Code 8519, a 
rating for a disability of the long thoracic nerve is not to 
be combined with lost motion above shoulder level.  While the 
issue as to whether or not the present 20 percent rating is 
appropriate in this case is not within the Board 
jurisdiction, it is clear based upon the evidence of record 
that higher, "staged", or separate ratings for paresthesia 
of the left upper extremity are not warranted.

The Board further finds that the veteran's service-connected 
residual left shoulder surgical scar is manifested by a 
superficial scar with sensory dysfunction and numbness, 
without objective evidence of pain on demonstration.  In 
fact, the veteran himself has described the scar as numb and 
not tender.  VA examinations in September 2003 and July 2006 
are persuasive that the scar was not painful on 
demonstration.  Therefore, entitlement to a compensable 
rating is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the veteran's claims.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to these service-connected disorders that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected 
disorders are adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  The July 2006 examiner's opinion that the affect 
of the disorders on the veteran's usual occupation was 
minimal is persuasive.  Therefore, referral by the RO to the 
Chief Benefits Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  



ORDER

Entitlement to a rating in excess of 20 percent for recurrent 
left shoulder dislocation is denied.

Entitlement to a rating in excess of 20 percent for 
paresthesia of the left upper extremity is denied.

Entitlement to a compensable rating for a residual left 
shoulder surgical scar is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


